DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	No IDS has been field to date of the instant Office communication.
Drawings
	The drawings received on March 26, 2021 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (US 2010/0129874 A1, published May 27, 2010).
A product is defined solely by its physical element and not based on its intended usage absent said intended usage necessarily alters the physical element of said product.
Mitra et al. teach a method of amplifying a nucleic acid as depicted in the below figure (reproduced from Figure 1):

    PNG
    media_image1.png
    809
    823
    media_image1.png
    Greyscale
As shown, the artisans teach:
a first primer comprising a plurality of ribonucleotide therein;
a second primer;
a ligase (see Ampligase);
a probe comprising a modification against 3’ exonuclease digestion (see right nested patch); and
an exonuclease (see Exo I and Exo III).
With regard to claim 18, the exonuclease is Exo III (see above).
With regard to claim 21, the artisans teach PCR involving a thermostable polymerase with 3’-5’ exonuclease activity (Pfu DNA polymerase, see section [0040]).
With regard to claim 24, the probe (or universal PCR primer 2) has a 5’ phosphate (see Table c, SEQ ID NO: 378).
While the artisans explicitly teach the use of a ligase, the artisans do not explicitly teach that the ligase is a T4 ligase (claim 17).
The artisans do not explicitly teach that the primers comprise at least three consecutive ribonucleotides therein or that the second primer also comprises the at least three consecutive ribonucleotides therein (claim 20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings and suggestions made by Mitra et al. with knowledge available in the art, thereby arriving at the invention as claimed for the following reasons.
Whether Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
In KSR International Co. v. Teleflex Inc. (citation omitted), the Supreme Court stated that, “[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls” but rather, “the objective reach of the claim” and that “[i]f the claim extends to what is obvious, it is invalid under § 103.” (page 16, Opinion)
	While the combination of the reagents disclosed by Mitra et al. may not be directed toward Applicants’ disclosed method, the arrival at the same combination of reagents into a kit would have been obvious for the following reasons.
	As discussed above, Mitra et al. expressly teach all of the reagents as claimed in the kit of claim 16, with the exception of explicitly teaching that the first primer and the second primer comprise at least 3 consecutive ribonucleotides therein (internally).
	However, it is clear that Mitra et al. explicitly teach that the nucleotides comprised by the primers are cleavable by incorporating modified nucleotides, including the incorporation of ribonucleotides.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success at incorporating the cleavable nucleotides into the primer disclosed by Mitra et al. for the purpose of producing the primer construct to be completely digested after their extension reaction, creating an area where oligonucleotide patch could be annealed and ligated.  Whether the ribonucleotides are present in 3 consecutive nucleotides inside the primer or anywhere else, such would have produced the same predictable outcome of providing a primer which is cleavable for the purpose of the disclosed method.
	With regard to the use a T4 DNA ligase, such would have also been obvious given that any prior art known ligase would have ligated the oligonucleotide patch construct of employed by Mitra:
“ligated to the target nucleic acids using a DNA ligase.  The ligase may be thermostable … Non-limiting examples …” (section [0069]).

	Packaging the reagents employed by Mitra et al. into a kit would have been obvious in view of the conventionality of kits in the analytical arts for the advantages of convenience, cost-effectiveness, matched and/or pre-weighed components, etc.
Conclusion
	No claims are allowed. 
	Claims 19, 22, and 23 are free of prior art but objected to for being dependent on a rejected base claim.
	The closest prior art is provided for by Mitra et al. (of record).
	There is no reason of motivation to change the Mitra et al.’s oligonucleotide which is modified to provide resistance to digestion by an enzyme with exonuclease activity to be complementary to a third portion of the first primer.

    PNG
    media_image2.png
    86
    400
    media_image2.png
    Greyscale
	This is because the primers comprising the cleavable nucleotides (i.e., ribonucleotides) are degraded.  The oligonucleotide comprising the modification against exo III digestion of the patch element are subsequently ligated to the resulting target nucleic acid construct (see below) comprises a universal PCR primer sequence (the top strand), and there is no need or reasons for them to comprise a complementary sequence to the previously cleaved primers.
	In addition, there is not motivation to modify the cleavable primers of Mitra et al. to have a 5’ region that is of the low complexity sequence as recited.  
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 1, 2022
/YJK/